Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
David Zebrowski appeals the district court’s order denying his 18 U.S.C. § 3582(c)(2) (2006) motion for a sentence reduction and denying his motion for reconsideration. We review for abuse of discretion a district court’s decision on whether to reduce a sentence under § 3582(c)(2) and review de novo a court’s conclusion on the scope of its legal authority under that provision. United States v. Munn, 595 F.3d 183, 186 (4th Cir.2010). We have reviewed the record and find no abuse of discretion by the district court. Accordingly, we affirm for the reasons stated by the district court. United States v. Zebrowski, No. 3:96-cr-00041-JRS-3 (E.D. Va. Apr. 2, 2012; May 8, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.